Citation Nr: 1738251	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  11-33 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 (West 2014) for diabetes. 

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for depression.
 
3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for tinea corporis.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for a tinea corporis.

7.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD, depression, and bipolar disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from October 1979 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to compensation under 38 U.S.C. § 1151 (West 2014) for diabetes and entitlement to service connection an acquired psychiatric disorder, a right ankle disability, and tinea corporis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2007 rating decision denied a claim of entitlement to service connection for depression.  The Veteran did not timely appeal the May 2007 rating decision and new and material evidence was not submitted within one year of notice of the rating decision.

2.  Evidence received since the May 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for depression, and raises a reasonable possibility of substantiating the claim.

3.  A May 2007 rating decision reopened and denied a claim of entitlement to service connection for PTSD.  The Veteran did not timely appeal the May 2007 rating decision and new and material evidence was not submitted within one year of notice of the rating decision.

4.  Evidence received since the May 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD, and raises a reasonable possibility of substantiating the claim.

5.  A May 2007 rating decision reopened and denied a claim of entitlement to service connection for tinea corporis.  The Veteran did not timely appeal the May 2007 rating decision and new and material evidence was not submitted within one year of notice of the rating decision.

6.  Evidence received since the May 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for tinea corporis, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision denying entitlement to service connection for depression is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2.  Evidence received since the May 2007 rating decision denying entitlement to service connection for depression is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.

3.  The May 2007 rating decision denying entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.1103.

4.  Evidence received since the May 2007 rating decision denying entitlement to service connection for PTSD is new and material and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  The May 2007 rating decision denying entitlement to service connection for tinea corporis is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.1103.

6.  Evidence received since the May 2007 rating decision entitlement to service connection for tinea corporis is new and material and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Depression

In this case, in May 2007, the RO denied entitlement to service connection for depression.  The Veteran did not appeal the decision nor did he submit new and material evidence within the one-year appeal period.  Therefore, the denial became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In the May 2007 rating decision, the RO acknowledged that the Veteran had a current diagnosis of depression but found that there was no evidence linking it to service or evidence of depression in service or within one year of separation from service.  As discussed below, the evidence received since the prior denial includes a number of claimed stressors which were not of record at the time of the prior denial.  While these claimed stressors were specifically submitted in connection with the claim for PTSD, there is a reasonable possibility that a psychologically stressful event could result in an acquired psychiatric disorder other than PTSD, as the Veteran claims.  As this evidence relates to the basis of the prior denial and raises a reasonable possibility of substantiating the claim, the evidence is new and material and reopening of the claim for entitlement to service connection for depression is therefore warranted.

PTSD and Tinea Corporis

As to PTSD and tinea corporis, a July 2006 rating decision denied entitlement to service connection for PTSD and tinea corporis.  Correspondence dated from August 2006 and January 2007 requested that the prior denial be reopened and readjudicated.  In the May 2007 rating decision, the RO reopened but denied service connection for both claims.

The Veteran was notified of the May 2007 denials in a letter dated the same month.  The letter advised the Veteran, in pertinent part, that if he did not agree with the decision, he "should write and tell us why," and that he had one year from the date of the letter to appeal the decision.  An attached form explained in further detail his right to appeal.

In September 2007, VA treatment records from the VA Medical Center in Birmingham from January 2005 to June 2006 were submitted.  In January 2008, the Veteran also submitted an electronic application for compensation where he indicated that he was claiming PTSD and, in response to the prompt, "Tell us how your disabilities you listed are related to service," he merely listed a number of disabilities which included "skin rash" and PTSD.  Nothing else was submitted within one year of the May 2007 notification letter.

Based on the above, the Board finds that the May 2007 rating decision became final.  The VA treatment records submitted in September 2007 were considered in the May 2007 rating decision and therefore do not constitute new and material evidence.  38 C.F.R. § 3.156(b).  Although the Veteran reiterated that he continued to believe that PTSD and a skin disorder were related to service, there was no communication, to include the January 2008 correspondence, which shows that the Veteran expressed dissatisfaction or disagreement with the adjudicative determination by the AOJ and a desire to contest the result.  See 38 C.F.R. § 20.201 (2008).  Hence, as the Veteran did not appeal the decision nor did he submit new and material evidence within the one-year appeal period, the denial became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In the May 2007 rating decision, the RO found that there was no evidence showing a current diagnosis of PTSD and insufficient evidence to request verification of the claimed stressor.  As to tinea corporis, although a May 2006 examination showed a current diagnosis of tinea corporis, the RO denied the claim because there was no evidence showing that it was incurred in service or otherwise related to service.  As discussed below, the evidence received since the prior denial includes a number of claimed stressors which were not of record at the time of the prior denial.  As to tinea corporis, at the May 2017 hearing, the Veteran reported that his treating doctor told him that his skin disorder was related to his period of basic training where he got sand in his pants.  For purposes of reopening, the Board will presume that this is true.  See Justus, 3 Vet. App. at 512-513.  Hence, as this evidence relates to the basis of the prior denials and raises a reasonable possibility of substantiating the claims, the evidence is new and material and reopening of the claims for entitlement to service connection for PTSD and tinea corporis is therefore warranted.


ORDER

The application to reopen the claim of entitlement to service connection for depression is granted.

The application to reopen the claim of entitlement to service connection for PTSD is granted.

The application to reopen the claim of entitlement to service connection for tinea corporis is granted.


REMAND

Having reopened the Veteran's claims of entitlement to service connection for depression and PTSD, and noting that the Veteran has also been diagnosed with bipolar disorder, the Board finds that the issue is properly characterized as entitlement to service connection for an acquired psychiatric disorder, to include depression, PTSD, and bipolar disorder. Clemons v. Shinseki, 23 Vet.App. 1 (2009).

As to the acquired psychiatric disorders, to include PTSD, depression and bipolar disorder, the Veteran contends that they resulted from a number of stressor which occurred in service.  At the hearing, the Veteran alleged that in March 1980, he was wrapped in a blanket and beaten and kicked by multiple people.  He also alleges that the same month, he accidently shot another private during night fire training.  The Veteran has also submitted a stressor statement describing the same incidents.  As development of the claimed stressors has not yet been accomplished, on remand, the AOJ should submit a request to the Joint Services Records Research Center (JSRRC) for the Veteran's stressors as outlined in his May 2017 statement and as described at the hearing.  Thereafter, a VA examination should be scheduled to address the etiology of any acquired psychiatric disorders, to include PTSD, depression and bipolar disorder.

As to tinea corporis and a right ankle disorder, the Veteran contends that his treating provider has attributed these disorders to service.  As discussed below, there are a number of outstanding VA treatment records.  Hence, after obtaining the outstanding VA treatment records, VA opinions should be obtained to address the etiology of any current skin or right ankle disabilities.

Regarding entitlement to compensation under 38 U.S.C. § 1151 for diabetes, the Veteran claims that he contracted diabetes due to medication used to treat his mental illnesses, specifically, Seroquel, also known as Quetiapine.  In October 2013, a VA physician essentially concluded that it was likely that the Seroquel caused diabetes but this was a known and disclosed potential side effect of the medication.  The physician further noted that although the Veteran's weight and blood sugar had increased with the administration of Seroquel, by August 2011 his weight had substantially dropped and he has had normal A1Cs through 2013 without evidence of diabetes mellitus or the need for hypoglycemic agents.  It is not clear whether the Veteran's diabetes has since returned since there are no VA treatment records dated after 2013.  However, in a March 2017 statement, the Veteran's treating VA psychiatric nurse indicated that he receives both oral medications and injections to treat his diagnosed schizophrenia which includes auditory hallucinations, paranoia and anxiety.  As the October 2013 opinion indicated that Seroquel is a popular drug approved to treat schizophrenia, any outstanding VA treatment records should be associated with the claims file to ascertain whether the Veteran continues to be treated with Seroquel and whether he currently has diabetes.  Thereafter, an addendum opinion should be obtained for the October 2013 examiner to address whether the administration of Seroquel was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the Department, which was not addressed in the October 2013 opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records associated with the VA Medical Center in Birmingham, Alabama from March 2013 to the present.

2.  Submit a request to the JSRRC to attempt to verify the Veteran's two stressors as outlined in his May 2017 statement in support of his claim for service connection for PTSD.  If multiple requests are needed to cover the entire period for the Veteran's reported stressors, submit multiple requests.  Any negative responses must be documented.  The reported stressors are as follows:

(a) Being wrapped in a blanket and being beaten and kicked on or about March 1980.

(b) Accidently shooting another service member, Private "S", during night fire training on or about March 1980.

3.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine whether or not he has an acquired psychiatric disorder that is related to his service, including as due to a stressor event therein.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Please identify by diagnosis each psychiatric disability found, to specifically include PTSD, depressive disorder and bipolar disorder.

(b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD is related to his service, to include due to a stressor event therein?

(c) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disability identified other than PTSD, to include depressive disorder and bipolar disorder, is related to the Veteran's service, to include due to an event that occurred therein?

4.  Forward the entire claims file in electronic records and a copy of this remand to (an) appropriate VA examiner(s) for opinions addressing the etiology of any current tinea corporis and any current right ankle disability.  If examination is indicated, it should be scheduled in accordance with applicable procedures.

(a) After identifying any current tinea corporis or other skin disorder, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that it is related to service, to include a claimed incident in basic training where he got sand in his pants.  

(b) After identifying any current right ankle disabilities, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that it is related to service, to include an incident in basic training where he injured his ankle.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

5.  Forward the claims folder to the author of the October 2013 opinion regarding entitlement to compensation under 38 U.S.C. § 1151 for diabetes.  Request that the examiner review the updated claims folder and note that such review has been accomplished.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the prescribed Seroquel caused the onset of diabetes, and whether the treatment of the Veteran's psychiatric condition with Seroquel was (A) due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

A complete rationale must accompany any opinion provided.

6.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


